                            UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF PENNSYLVANIA
Re:
        TIMOTHY L. CLEVELAND                                 Case No.: 1-16-00955-HWV
                                                             Chapter 13
                      Debtor(s)

                                   NOTICE OF FINAL CURE PAYMENT

Pursuant to the Fed. Bankr. Rule 3002.1(f), the Trustee gives Notice that the amount required to
cure the pre-petition default in the below claim has been paid in full and the Debtor(s) have
completed all payments under the plan.

PART 1:                             MORTGAGE INFORMATION
Creditor Name:                      CARRINGTON MORTGAGE SERVICES, LLC
Court Claim Number:                 05
Last Four of Loan Number:           3718/PRE ARREARS/142 N UNION ST
Property Address if applicable:     P.O. BOX 65, , PILLOW, PA17080

PART 2:                            CURE AMOUNT
TOTAL CURE DISBURSEMENT MADE BY THE TRUSTEE
a. Allowed prepetition arrearages:                                            $12,990.69
b. Prepetition arrearages paid by the Trustee:                                $12,990.69
c. Amount of postpetition fees, expenses, and charges recoverable
   Under Bankruptcy Rule 3002.1(c):                                           $0.00
d. Amount of postpetition fees, expenses, and charges recoverable
   Under Bankruptcy Rule 3002.1(c) and paid by the Trustee:                   $0.00
e. Allowed postpetition arrearage:                                            $0.00
f. Postpetition arrearages paid by the Trustee:                               $0.00
g. Total b, d, f:                                                             $12,990.69

PART 3:                      POST PETITION MORTGAGE PAYMENT
Paid direct by the Debtor(s)
Current Monthly Mortgage Payment: $0.00
Next postpetition payment due:
If known, Principal Balance Outstanding: UNKNOWN

PART 4:               A RESPONSE IS REQUIRED BY BANKRUPTCY RULE 3002.1(g)

Within 21 days of the service of this Notice, the creditor must file and serve same on debtor,
debtor’s counsel and trustee, pursuant to Fed. Bankr. Rule 3002.1(g), a statement indicating
whether it agrees that the debtor has paid in full the amount required to cure the default, has paid
all outstanding post-petition fees, costs or escrow amounts due, and whether, consistent with
§1322(b)(5) of the Bankruptcy Code, the debtor is current on all post-petition payments as of the
date of this Notice or be subject to further action of the court including possible sanctions.


      Case 1:16-bk-00955-HWV      Doc 56   Filed 06/24/21    Entered 06/24/21 09:45:43     Desc
                                           Page 1 of 4
To assist in reconciling the claim, a history of payments made by the Trustee is attached to copies
of this Notice sent to the Debtor and Creditor.

I certify that the information contained herein is true and correct to the best of my knowledge,
information and reasonable belief.

Dated: June 24, 2021                             Respectfully submitted,


                                                 s/ Jack N. Zaharopoulos
                                                 Standing Chapter 13 Trustee
                                                 Suite A, 8125 Adams Drive
                                                 Hummelstown, PA 17036
                                                 Phone: (717) 566-6097
                                                 Fax: (717) 566-8313
                                                 eMail: info@pamd13trustee.com




  Case 1:16-bk-00955-HWV        Doc 56    Filed 06/24/21    Entered 06/24/21 09:45:43     Desc
                                          Page 2 of 4
Creditor Name: CARRINGTON MORTGAGE SERVICES, LLC
Court Claim Number: 05
    CLM #   CHECK #     DATE        PRIN PAID         INT PAID   TOTAL DISB

    5200    9003872    04/12/2017    $74.64          $0.00       $74.64
    5200    9003952    05/11/2017    $328.80          $0.00       $328.80
    5200    9004031    06/13/2017    $336.81          $0.00       $336.81
    5200    9004109    07/06/2017    $366.16          $0.00       $366.16
    5200    9004185    08/10/2017    $342.86          $0.00       $342.86
    5200    9004264    09/19/2017    $342.86          $0.00       $342.86
    5200    9004345    10/11/2017    $342.87          $0.00       $342.87
    5200    9004421    11/08/2017    $341.40          $0.00       $341.40
    5200    9004503    12/05/2017    $341.40          $0.00       $341.40
    5200    9004662    02/08/2018    $341.40          $0.00       $341.40
    5200    9004741    03/08/2018    $341.40          $0.00       $341.40
    5200    9004820    04/03/2018    $341.40          $0.00       $341.40
    5200    9004981    05/15/2018    $682.80          $0.00       $682.80
    5200    9005062    06/07/2018    $341.40          $0.00       $341.40
    5200    9005141    07/12/2018    $341.41          $0.00       $341.41
    5200    9005224    08/09/2018    $341.40          $0.00       $341.40
    5200    9005309    09/06/2018    $341.40          $0.00       $341.40
    5200    9005389    10/10/2018    $341.40          $0.00       $341.40
    5200    9005473    11/08/2018    $339.94          $0.00       $339.94
    5200    9005643    01/10/2019    $339.94          $0.00       $339.94
    5200    9005808    03/12/2019    $679.88          $0.00       $679.88
    5200    9005897    04/11/2019    $339.94          $0.00       $339.94
    5200    9005983    05/09/2019    $339.94          $0.00       $339.94
    5200    9006152    07/11/2019    $679.88          $0.00       $679.88
    5200    9006333    09/26/2019    $679.88          $0.00       $679.88
    5200    9006425    10/10/2019    $356.01          $0.00       $356.01
    5200    9006505    11/07/2019    $340.67          $0.00       $340.67
    5200    9006594    12/12/2019    $340.67          $0.00       $340.67
    5200    9006685    01/16/2020    $340.67          $0.00       $340.67
    5200    1213362    02/13/2020    $340.67          $0.00       $340.67
    5200    1214676    03/12/2020    $340.68          $0.00       $340.68
    5200    1215986    04/14/2020    $340.67          $0.00       $340.67
    5200    1217165    05/06/2020    $328.62          $0.00       $328.62
    5200    1219102    07/07/2020    $328.61          $0.00       $328.61
    5200    1220175    08/12/2020    $302.21          $0.00       $302.21




  Case 1:16-bk-00955-HWV   Doc 56   Filed 06/24/21    Entered 06/24/21 09:45:43   Desc
                                    Page 3 of 4
                          UNITED STATES BANKRUPTCY COURT
                          MIDDLE DISTRICT OF PENNSYLVANIA
Re:
      TIMOTHY L. CLEVELAND                            Case No.: 1-16-00955-HWV
                                                      Chapter 13
                       Debtor(s)


                                   CERTIFICATE OF SERVICE
 I certify that I am more than 18 years of age and that on June 24, 2021, I served a copy of this
 Notice of Final Cure and History of Payments made on the following parties by 1st Class mail,
 unless served electronically.

  METTE, EVANS & WOODSIDE                            SERVED ELECTRONICALLY
  TRACY L UPDIKE, ESQUIRE
  3401 N FRONT ST, PO BOX 5950
  HARRISBURG PA, 17110-


  CARRINGTON MTG SERVICES, LLC                       SERVED BY 1ST CLASS MAIL
  ATT: CUSTOMER SERVICE DEPT
  PO BOX 5001
  WESTFIELD, IN, 46074


  TIMOTHY L. CLEVELAND                               SERVED BY 1ST CLASS MAIL
  P.O. BOX 65
  PILLOW, PA 17080



 I certify under penalty of perjury that the foregoing is true and correct.


 Date: June 24, 2021                                 s/ Liz Joyce
                                                     Jack N. Zaharopoulos
                                                     Standing Chapter 13 Trustee
                                                     Suite A, 8125 Adams Drive
                                                     Hummelstown, PA 17036
                                                     Phone: (717) 566-6097
                                                     Fax: (717) 566-8313
                                                     eMail: info@pamd13trustee.com




Case 1:16-bk-00955-HWV        Doc 56     Filed 06/24/21    Entered 06/24/21 09:45:43      Desc
                                         Page 4 of 4
